269 S.W.3d 449 (2008)
Keith A. TUCKER, Appellant,
v.
Wanda GUNTER, Acting Director of Finance, Respondent;
The City of Kansas City, Missouri, Respondent.
No. WD 68452.
Missouri Court of Appeals, Western District.
September 23, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Application for Transfer Denied December 16, 2008.
Mary J. Shaney, William H. Meyer, Kansas City, MO, for appellant.
Frederick H. Riesmeyer, II, Ronald C. Spradley, Stephen D. Walsh, Douglas McMillan, Kansas City, MO, for respondents.
Before Div III: SPINDEN, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
Keith Tucker appeals from a circuit court judgment declaring that the City of Kansas City, Missouri, lawfully assessed earnings tax, interest, and penalties against him for the period of 1999 to 2003, when he resided in Kansas City. For reasons explained in a Memorandum provided to the parties, we affirm the judgment. Rule 84.16(b).